To compel the- payment over of moneys x*eceived from fines and recognizances.
Granted June 9, 1860.
The question raised was whether the amounts paid in were liable to deductions for expenses, either attending the collection of the sums paid in, or embracing the general criminal expenses of the county, and the court held that they were not.
Held, further, that at the hearing the party showing cause is entitled to opexx and close the argument.
Note. — The Old Rule No. 34 provided for but one argument on each side. The New Rule No. 21 provides that only one counsel shall be heard oxx a side.